Mr. Justice Phillips delivered the opinion of the court: The claimants, Washington Porter II and Frederick C. Porter, executors of the estate of Washington Porter, claim a refund of inheritance tax erroneously paid on an erroneous original order entered by the county judge of the county court of Cook county, Illinois. Washington Porter died June 24, 1922, leaving a last will and testament’. The claimants were duly appointed executors of such will and testament, and as such duly qualified and are acting as such executors. Thereafter proper proceedings were had in such court and the county judge in December, 1922, entered an order fixing amount of inheritance tax at $68,611.78 which was paid. On appeal in due time the county court modified the order so entered and found and fixed the actual amount to be paid at $43,483.11, being amount to be paid after deducting the 5% discount. From this it appears that the executors erroneously paid more than was due the State to-wit: The difference between $65,181.19 and $43,483.11 equals $21,698.08. The Attorney General files a written consent to the allowance of said difference above mentioned, and that 3% should be paid as alleged in declaration. The evidence supports the claimants’ claim. It is therefore the order of the court that claimants be awarded the sum of $21,698.08.